DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 01/13/2021. In virtue of this communication, claims 1 – 18 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “201B” in par. 50, 51, 54, 59 and 76.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim states “three-axes accelerometer”, perhaps it should say “three-axis accelerometer”?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the second antenna" and “the charging”, both in line 7.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 4 recites the limitation "the order".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the group".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the group".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 18 are also rejected as being dependent from the rejected base claim.

Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 12 – 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100207575 (Pijnenburg).
Regarding claim 1, Pijnenburg teaches “A method for operating a first electronic device (Fig. 5, also shown as 40 in Fig. 4) that includes a near-field communications circuit (In Fig. 5: may be mapped to the entirety of the controller 52 in FIG 5 comprising combination of NFC 53 and PMU 54 but excluding selection circuit 55, see par. 0097 – 0099. Also shown in Sketch 1 below), a first near-field (par. 0097 – 0098: an NFC coil 50) and a second near-field communication antenna (par. 0097 – 0098: a power transfer coil 51), comprising:
controlling a switching circuit to alternately couple the first and second near-field communication antennas of said first electronic device to a radio-frequency (RF) port of the near-field communications circuit (Par. 0098 – 0099: a selection circuit 55 selects the suitable coil out of the NFC coil 50 and the power transfer coil 51. These coils can be operated separately, intermittently. The selection of the coils can be implemented in a time interleaved manner, wherein a switch is used to select one particular coil. As may be seen from Fig. 5 and the Sketch below, the selected coil is coupled to the “radio-frequency (RF) port of the near-field communications circuit” through a selection circuit 55 which may include switch);
wherein the second antenna is configured for and dedicated to the charging of a second electronic device (paragraph 0098: power transfer coil 51 is to establish the power transfer link 31. Paragraph 0093: a mobile phone with fully charged battery power source may charge in a wireless manner another mobile phone (“a second electronic device”) through the power transfer. Also paragraph 0092 and elsewhere in the disclosure).”

    PNG
    media_image1.png
    668
    932
    media_image1.png
    Greyscale

Sketch 1
Regarding claim 2, Pijnenburg teaches “wherein the first near-field communication antenna is configured for and dedicated to supporting data exchanges between the first and second electronic devices (paragraph 0098: an NFC coil 50 (“the first near-field communication antenna”) to establish the data communication link 32 (see FIG 2 and 4) via near field communication NFC (representing the NFC functionality).).”
Regarding claim 3, Pijnenburg teaches “wherein the second electronic device comprises a third near-field communication antenna (paragraphs 0040 – 0041: the portable device 20 comprises a second coil 21. The second coil 21 of the portable device 20 serves for establishing or supporting the power transfer link 31 for receiving power from the power transfer device 10, as well as for establishing or supporting the data communication link 32 based on the near field communication NFC.).”
Regarding claim 12, Pijnenburg teaches “wherein controlling the switching circuit comprises periodically switching between coupling to the first near-field communication antenna and coupling to the second near-field communication antenna (Par. 0098 – 0099: a selection circuit 55 selects the suitable coil out of the NFC coil 50 and the power transfer coil 51. These coils can be operated intermittently. The selection of the coils can be implemented in a time interleaved manner, wherein a switch is used to select one particular coil (“periodically switching between…”). Also paragraph 0059: power transfer by the power transfer device 10 and data communication are carried out intermittently).”
Regarding claim 13, Pijnenburg teaches “wherein the first electronic device is a mobile terminal (paragraph 0093: a mobile phone with fully charged battery power source (which corresponds to “the first electronic device”) may charge in a wireless manner another mobile phone to enable communications).”
Regarding claim 14, Pijnenburg teaches “wherein the mobile terminal is selected from the group consisting of a cell phone and a tablet computer (paragraph 0093: a mobile phone with fully charged battery power source (which corresponds to “the first electronic device”, “mobile terminal” and “a cell phone”) may charge in a wireless manner another mobile phone to enable communications).”
Regarding claim 17, Pijnenburg teaches “A device comprising said first and second near-field communication antennas (shown in FIG 5), wherein the device is configured to implement the method of claim 1.”
Regarding claim 18, Pijnenburg teaches “A cell phone comprising said first and second near-field communication antennas (the device with two antennas is shown in FIG 5; paragraph 0093: a mobile phone with fully charged battery power source (which corresponds to recited “cell phone”) may charge in a wireless manner another mobile phone to enable communications), wherein said cell phone is configured to implement the method of claim 1.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100207575 (Pijnenburg).
Regarding claim 8, Pijnenburg teaches or fairly suggests “wherein the switching circuit is controlled by the near-field communications circuit to couple to the second near-field communication antenna in response to an enabling by an operator action of (Paragraph 0054: A basic step (initial step) S0 in FIG. 3 indicates the preconditions for establishing the data communication link 32. That is, the power transfer device 10 must manually be operated when a portable device 20 is placed thereon to be able to transfer a minimum power to the portable device 20 (corresponds to the recited “in response to an enabling by an operator action of an actuator” where “an actuator” is whatever button or switch, etc. the user has to manually operate to initiate power transfer). This means that the power transfer coil 51 is made operational by connecting it to the driving circuitry (“couple to the second near-field communication antenna”). In FIG 5, NFC 53 and PMU 54 (together corresponding to the recited “near-field communication circuit” as shown in Sketch 1 above) are parts of the controller 52. Although Pijnenburg does not explicitly disclose what exactly controls the selection circuit 55 comprising the switch to select the power transfer coil 51, since “the near-field communication circuit” was mapped to the entirety of the controller 52 in FIG 5 but excluding selection circuit 55 (also see Sketch 1 above), and since no other meaningful components are shown in the FIG 5, it is either implicit that the controller 52 (“the near-field communication circuit”) controls operation of the selection circuit 55 (“the switching circuit is controlled by the near-field communications circuit”), or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the feature of controlling the selection circuit 55 as part of the controller 52 (“the near-field communication circuit”) simply to provide functionality disclosed by Pijnenburg.).”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100207575 (Pijnenburg) as applied to claim 3 above, and further in view of US 20100127660 (Cook).
Regarding claim 4, Pijnenburg teaches “wherein the first…” “…and third near-field communication antennas are configured to operate at a frequency in the order of 13.56 MHz (paragraph 0052: The data communication link 32 based on near field communication NFC requires a tuning by the NFC circuits 13 and 23 in conjunction with the respective coils to the frequency range of about 13.56 MHz,).”
Pijnenburg does not teach that the power transfer coil 51 (“second” near-field communication antenna) also operates “at a frequency in the order of 13.56 MHz.” Although Pijnenburg teaches in paragraph 0052 that a frequency range for the power transmission can for example be about 460 kHz, or may have a range of approximately 430 kHz to approximately 1.8 MHz, the values given are for example only and do not seem to limit the power transmission to only explicitly disclosed frequencies or ranges.
Cook also teaches wireless power transfer (see title, abstract). Paragraph 0045 teaches frequency selection for the wireless power transfer which may be based on various factors including reduction in risk of harmful interference to sensitive radio and non-radio systems particularly with respect to safety and security critical devices such as medical devices, etc. and to the host devices this technology will be integrated into. Additional frequency selection factors may include frequency selection to enable use of very high Q resonant systems and frequency selection to fit into very narrow frequency 
Therefore, since Pijnenburg does not limit the frequencies for the power transfer utilizing the power transfer coil 51 (“second” near-field communication antenna) to those explicitly disclosed, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize other frequencies available for power transfer, including ISM band of 13.56 MHz, as suggested by Cook, in the system of Pijnenburg simply as design choice with predictable results. Doing so would have been beneficial for those systems where selection of other frequencies may create unwanted interference or other safety issues (see Cook, paragraph 0045).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100207575 (Pijnenburg) as applied to claim 1 above, and further in view of US 20190356176 (Lee).
Regarding claim 5, Pijnenburg teaches “wherein the switching circuit is controlled by the near-field communications circuit to couple to the second near-field communication antenna in response to detection of a state of one or more of…” “…sensors of the first electronic device (Paragraph 0054: A basic step (initial step) S0 in FIG. 3 indicates the preconditions for establishing the data communication link 32. That is, the power transfer device 10 must manually be operated when a portable device 20 is placed thereon to be able to transfer a minimum power to the portable device 20. This means that the power transfer coil 51 is made operational by connecting it to the driving circuitry (“couple to the second near-field communication antenna”). The presence of the portable device 20 can be sensed automatically without manual operation by the user by sensing the load of the power transfer device (load detection). Since the operation of sensing is disclosed, presence of a sensor is implicit. In FIG 5, NFC 53 and PMU 54 (together corresponding to the recited “near-field communication circuit” as shown in Sketch 1 above) are parts of the controller 52. Although Pijnenburg does not explicitly disclose what exactly controls the selection circuit 55 comprising the switch to select the power transfer coil 51, since “the near-field communication circuit” was mapped to the entirety of the controller 52 in FIG 5 but excluding selection circuit 55 (also see Sketch 1 above), and since no other meaningful components are shown in the FIG 5, it is either implicit that the controller 52 (“the near-field communication circuit”) controls operation of the selection circuit 55 (“the switching circuit is controlled by the near-field communications circuit”), or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the feature of controlling the selection circuit 55 as part of the controller 52 (“the near-field communication circuit”) simply to provide functionality disclosed by Pijnenburg.).”
Although Pijnenburg does not disclose presence of “plurality of” sensors, he teaches in paragraph 0093 that at least one of the devices may be a mobile phone with fully charged battery power source which may charge in a wireless manner another mobile phone to enable communications.

Therefore, would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to equip the mobile device of Pijnenburg with a plurality of sensors, as disclosed by Lee. Doing so would have allowed to measure physical quantities or detect operational states of the electronic device (see Lee, paragraph 0057).
Regarding claim 6, Pijnenburg in combination with Lee teaches “wherein the plurality of sensors comprise: an accelerometer (Lee, par. 0057: an accelerometer sensor 240E), preferably a three-axes accelerometer (interpreted as “three-axis”; although this specific type is not explicitly disclosed, the claim does not appear to require this feature, as explained earlier in the rejection of this claim under 35 USC 112(b). Alternatively, the examiner takes an official notice that this type of accelerometer is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement well known in the art “three-ax[i]s accelerometer”, if required. Doing so would have allowed to determine acceleration in all directions.); a gyroscope (Lee, par. 0057: a gyro sensor 240B); a luminosity sensor (Lee, par. 0057: an illuminance sensor 240K); and a proximity sensor (Lee, par. 0057: a proximity sensor 240G).”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100207575 (Pijnenburg) as applied to claim 1 above, and further in view of US 20190148968 (Kim).
Regarding claim 7, Pijnenburg teaches “wherein the switching circuit is controlled by the near-field communications circuit to couple to the second near-field communication antenna (Paragraph 0054: A basic step (initial step) S0 in FIG. 3 indicates the preconditions for establishing the data communication link 32. That is, the power transfer device 10 must manually be operated when a portable device 20 is placed thereon to be able to transfer a minimum power to the portable device 20. This means that the power transfer coil 51 is made operational by connecting it to the driving circuitry (“couple to the second near-field communication antenna”). The presence of the portable device 20 can be sensed automatically without manual operation by the user by sensing the load of the power transfer device (load detection). In FIG 5, NFC 53 and PMU 54 (together corresponding to the recited “near-field communication circuit” as shown in Sketch 1 above) are parts of the controller 52. Although Pijnenburg does not explicitly disclose what exactly controls the selection circuit 55 comprising the switch to select the power transfer coil 51, since “the near-field communication circuit” was mapped to the entirety of the controller 52 in FIG 5 but excluding selection circuit 55 (also see Sketch 1 above), and since no other meaningful components are shown in the FIG 5, it is either implicit that the controller 52 (“the near-field communication circuit”) controls operation of the selection circuit 55 (“the switching circuit is controlled by the near-field communications circuit”), or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the feature of controlling the selection circuit 55 as part of the controller 52 (“the near-field communication circuit”) simply to provide functionality disclosed by Pijnenburg.)…” 
Pijnenburg does not teach that the action of initiating power transfer is “in response to detection of the first electronic device being connected to an external power source.”
Interpreting this limitation, although the claim requires coupling the second near-field communication antenna in response to detection of the connection to an external power source, the claim does not require this detection to be the only deciding factor. In other words, the claim does not prevent the detection of connection to an external power source to be combined with other deciding factors to result in coupling the second near-field communication antenna.
With this in view, Kim also teaches a wireless power transmitting circuit (see abstract). In the method of operation shown in FIG 10 with corresponding description, the transmitting device (corresponds to “the first electronic device”) detects connection to an external power supply (paragraph 0155) and supplies power from the external power supply to the wireless power transmitting circuit 252 (paragraph 0156). The wireless power transmitting circuit 252 may wirelessly transmit power using the power from the external power supply. The controller 254 may deliver a wireless charging initialization signal to the wireless power transmitting circuit 252 (paragraph 0157). Similar operation method is disclosed in FIG 12 with corresponding description.

In the device of combined Pijnenburg and Kim’s disclosures, upon detection of connection to the external power source as one of the criteria, the device would initiate wireless power transmission. However, to do so, Pijnenburg’s power transfer coil 51 needs to be connected. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to connect power transfer coil 51 through the selection circuit 55 (see Sketch 1 above) to the rest of the circuitry to implement the functionality, thus meeting the limitation “the switching circuit is controlled by the near-field communications circuit to couple to the second near-field communication antenna.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100207575 (Pijnenburg) as applied to claim 1 above, and further in view of US 20150244425 (Nakase).
Regarding claim 9, Pijnenburg does not teach “wherein the switching circuit is controlled by the near-field communications circuit to couple to the second near-field communication antenna during standby or off periods of a display of the first electronic device.”

Nakase in paragraph 0068 teaches standby mode, which is well known to be a power saving mode, during which no power is being fed from the power transfer unit to the receiver. However, as stated in paragraphs 0074 – 0076, during the standby mode the controller 30 (see FIG. 1) of the power transfer unit 20 performs control of periodically outputting a beacon (power feeding for a short time) from the power transfer portion 24. This is used to determine whether a power receiver is present.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Nakase standby mode during which a beacon is periodically emitted from the power transfer portion, in the system of Pijnenburg. Doing so would have allowed to save power when no receiver is present as well as to provide a means to determine if a power receiver has approached.
In the device of combined Pijnenburg and Nakase’s disclosures, upon the device entering a standby mode, the device would start periodically transmitting beacons to determine if a power receiver is present. However, to do so, Pijnenburg’s power transfer coil 51 needs to be connected. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to connect power transfer coil 51 through the selection circuit 55 (see Sketch 1 above) to the rest of the circuitry to implement the functionality, thus meeting the limitation “the switching circuit 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100207575 (Pijnenburg) as applied to claim 1 above, and further in view of US 20120068550 (Boer).
Regarding claim 10, Pijnenburg teaches “wherein the switching circuit is controlled by the near-field communications circuit to couple to the second near-field communication antenna (Paragraph 0054: A basic step (initial step) S0 in FIG. 3 indicates the preconditions for establishing the data communication link 32. That is, the power transfer device 10 must manually be operated when a portable device 20 is placed thereon to be able to transfer a minimum power to the portable device 20. This means that the power transfer coil 51 is made operational by connecting it to the driving circuitry (“couple to the second near-field communication antenna”). The presence of the portable device 20 can be sensed automatically without manual operation by the user by sensing the load of the power transfer device (load detection). In FIG 5, NFC 53 and PMU 54 (together corresponding to the recited “near-field communication circuit” as shown in Sketch 1 above) are parts of the controller 52. Although Pijnenburg does not explicitly disclose what exactly controls the selection circuit 55 comprising the switch to select the power transfer coil 51, since “the near-field communication circuit” was mapped to the entirety of the controller 52 in FIG 5 but excluding selection circuit 55 (also see Sketch 1 above), and since no other meaningful components are shown in the FIG 5, it is either implicit that the controller 52 (“the near-field communication circuit”) controls operation of the selection circuit 55 (“the switching circuit is controlled by the near-field communications circuit”), or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the feature of controlling the selection circuit 55 as part of the controller 52 (“the near-field communication circuit”) simply to provide functionality disclosed by Pijnenburg.)…” 
Pijnenburg does not teach that the action of initiating power transfer is “in response to an output of a capacitive sensor of the first electronic device.”
Boer also teaches inductive wireless power transfer (see abstract). Paragraphs 0009 – 0013 teach determination of whether the receiver is placed on the surface of the transmitter by capacitive detection, which is fast and does not interfere with inductive power transfer. Particular implementation of the capacitive sensor is given in FIG 2a and paragraphs 0084 – 0085. The rest of the disclosure also shows multiple examples of capacitive sensor.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize capacitive sensing, as disclosed by Boer, to sense proximity of the receiver to the transmitter, in the system of Pijnenburg. Doing so would have provided a fast method of determination whether the power receiver is in the vicinity of the power transmitter without interfering with inductive power transfer (see Boer, paragraphs 0009 and 0012).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100207575 (Pijnenburg) as applied to claim 1 above, and further in view of US 20090212637 (Baarman).
Regarding claim 11, Pijnenburg does not teach “wherein the first and second electronic devices are equipped with a magnetic system for aligning the second electronic device with respect to the second near-field communication antenna.”
Baarman teaches inductive coupling and more particularly positioning a device within an inductive field (paragraph 0003). The description of the system is given in FIG 1 and paragraphs 0042 – 0046.  The inductive power supply 10 includes power supply circuitry 12 and a primary coil 14 (would correspond to recited “the second near-field communication antenna”). The remote device 16 includes a secondary coil 18 and a load 20. The magnetic positioning system 22 includes a primary magnet 24 positioned in the approximate center of the primary coil 14 and a secondary magnet 26 positioned in the approximate center of the secondary coil 18. The two magnets 24 and 26 are oriented to attract one another and therefore assist in providing proper alignment between the power supply 10 and the remote device 16 (“the first and second electronic devices are equipped with a magnetic system for aligning”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Baarman magnetic alignment system, in the system of Pijnenburg. Doing so would have resulted in optimal coil alignment (see Baarman, paragraph 0007) for efficient power transfer.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100207575 (Pijnenburg) as applied to claim 1 above, and further in view of US 20170346340 (Vitali).
Regarding claims 15 and 16, although Pijnenburg teaches transmission of power between portable devices (paragraphs 0092 – 0093) so that mobile phone can transmit power to another mobile device, Pijnenburg does not explicitly teach “wherein the second electronic device is a connected object” (as in claim 15) and “wherein the connected object is selected from the group consisting of a smartwatch and a smartband” (as in claim 16).
Vitali in paragraph 0023 teaches that a cell phone can wirelessly transmit power to a smart watch. The system is shown in FIG 2, and paragraph 0028 states that there is communication besides just the transmitted power between the first and second devices 110, 120, to transmit relevant information about each device, such as to avoid overheating and to provide energy need information. In other words, when the information from paragraphs 0023 and 0028 is taken together, it would have been obvious that the devices 110 and 120 in FIG 2 are communicatively connected with each other (“wherein the second electronic device is a connected object”), that the device 110 in FIG 2 may be a cell phone and the device 120 in FIG 2 may be a smart watch and the power is transmitted from the cell phone to the smartwatch (“wherein the connected object is selected from the group consisting of a smartwatch…”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system disclosed by Pijnenburg for such application as transmission of power from a cell phone to a smartwatch for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648